Wells Fargo Bank, N.A. v Vazquez (2020 NY Slip Op 00177)





Wells Fargo Bank, N.A. v Vazquez


2020 NY Slip Op 00177


Decided on January 8, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 8, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2018-13666
2018-13668
 (Index No. 617680/16)

[*1]Wells Fargo Bank, National Association, etc., respondent, 
vLuis Vazquez, appellant, et al., defendants.


Jeffrey Herzberg, P.C., Hauppauge, NY, for appellant.
Shapiro, DiCaro & Barak, LLC, Rochester, NY (John DiCaro and Virginia C. Grapensteter of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Luis Vazquez appeals from (1) an order of the Supreme Court, Suffolk County (Joseph A. Santorelli, J.), dated June 24, 2018, and (2) an order of the same court also dated June 24, 2018. The first order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Luis Vazquez and for an order of reference. The second order, insofar as appealed from, granted that branch of the plaintiff's motion which was to strike that defendant's answer and referred the matter to a referee to compute the amount due to the plaintiff.
ORDERED that the orders are affirmed insofar as appealed from, with costs.
We affirm the orders insofar as appealed from for the reasons stated in Deutsche Bank Natl. Trust Co. v Cardona (172 AD3d 1313, 1314-15).
DILLON, J.P., AUSTIN, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court